                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

PORSHA BAKER &
OKECHUKU EMERJURU,

             Plaintiffs,

V.                                                           NO. 3:19-CV-293-J-39PDB

WEN SOUTH, LLC,

             Defendant.



                                         Order

      Before the Court are two motions filed in state court before the defendant
removed the case. Docs. 5, 6. The first is the plaintiffs’ motion for an extension of time
to reply to the answer to the complaint. Doc. 5. The second is the plaintiffs’ motion to
compel discovery responses. Doc. 6. The defendant has not responded to the motions.
See Doc. 1 at 13–15 (state-court docket).

      The Federal Rules of Civil Procedure apply to a civil action after it is removed
from state court. Fed. R. Civ. P. 81(c)(1). Also, “[w]hen a case is removed to this Court
with pending motions on which briefs or legal memoranda have not been submitted,
the moving party shall file and serve a supporting brief within 14 days after the
removal in accordance with Rule 3.01(a) of these rules[.]” Local Rule 4.02.

      The Court denies the motion for an extension of time to reply to the answer to
the complaint, Doc. 5, because a reply to an answer is allowed only if ordered, Fed. R.
Civ. P. 7(a)(7), and no order has been requested or entered.
      The Court denies the motion to compel discovery responses, Doc. 6, because
no legal memorandum has been submitted. The denial is without prejudice to filing
a motion that complies with Local Rule 3.01.

      Ordered in Jacksonville, Florida, on April 1, 2019.




c:    Counsel of record




                                         2
